          Case 3:18-cv-00926-VAB Document 126 Filed 03/19/21 Page 1 of 9




                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT


    RUTH GLADSTEIN,
         Plaintiff,

          v.                                                    No. 3:18-cv-0926 (VAB)

    SARANN GOLDFIELD, et al.,
        Defendants.


      RULING AND ORDER ON PLAINTIFF’S MOTION FOR RECONSIDERATION

        Ruth Gladstein has sued Sarann Goldfield, Alvin Goldfield 1 (the “Goldfields”), Martin

Wolf, Esq., and Cohen and Wolf, P.C. (with Mr. Wolf, the “Wolf Defendants”) (collectively,

“Defendants”). She alleges intentional interference with inheritance, undue influence or

coercion, fraudulent concealment, civil conspiracy, reckless indifference, larceny, intentional

infliction of emotional distress, and negligent infliction of emotional distress against Defendants;

negligence and breach of fiduciary duties against the Wolf Defendants; and negligence and

breach of fiduciary duties against the Goldfields. Notice of Removal, ECF No. 1 (June 4, 2018)

(“Compl.”).

        Ms. Gladstein now moves for reconsideration of the Court’s Order granting the Wolf

Defendants’ motion to dismiss. Pl.’s Mot. for Recons. of Ruling and Order Dismissing Case,

ECF No. 119 (Aug. 10, 2020) (“Pl.’s Mot.”).

        For the following reasons, Ms. Gladstein’s motion for reconsideration is DENIED.




1
 On July 1, 2020, the Estate of Alvin Goldfield was substituted as a party for Mr. Goldfield. Order Granting Second
Mot. to Substitute Party, ECF No. 100 (July 1, 2020).

                                                        1
         Case 3:18-cv-00926-VAB Document 126 Filed 03/19/21 Page 2 of 9




  I.   BACKGROUD

       Familiarity with the factual and procedural background in this case is assumed. See

Order, ECF No. 115 (July 31, 2020) (“Dismissal Order”).

       On July 31, 2020, the Court granted the Wolf Defendants’ motion to dismiss, see

Dismissal Order, and denied as moot Ms. Gladstein’s motion for summary judgment and motion

to set aside, Order, ECF No. 116 (July 31, 2020); see also Pl.’s Mot. for Partial Summ. J., ECF

No. 89 (May 15, 2020); Mot. to Set Aside Order Granting Mot. to Deny or Defer Resp. to Pl.’s

Mot. for Summ. J., ECF No. 92 (June 3, 2020).

       On August 10, 2020, Ms. Gladstein moved for reconsideration with supporting materials.

Pl.’s Mot.; Mem. of Law in Supp. of Pl.’s Mot. for Recons. of Ruling and Order Dismissing

Case, ECF No. 119-1 (Aug. 10, 2020) (“Pl.’s Mem.”).

       On August 11, 2020, the Wolf Defendants opposed Ms. Gladstein’s motion. Mem.

Opposing Pl.’s Mot. for Recons. of Defs. Martin Wolf and Cohen and Wolf P.C., ECF No. 120

(Aug. 11, 2020) (“Wolf Opp’n”).

       On the same day, Ms. Gladstein responded to the Wolf Defendants opposition. Pl.’s

Resp. to Allegation that Her Motion for Recons. was Untimely, ECF No. 121 (Aug. 11, 2020)

(“Pl.’s Resp.”).

 II.   STANDARD OF REVIEW

       Rule 59(e) of the Federal Rules of Civil Procedure allows a party to move to “alter or

amend a judgment . . . no later than 28 days after the entry of the judgment.” Fed. R. Civ. P.

59(e). Courts consider a motion made under Rule 59(e) to be a motion for reconsideration. See




                                                2
         Case 3:18-cv-00926-VAB Document 126 Filed 03/19/21 Page 3 of 9




Krohn v. N.Y.C. Police Dep’t, 341 F.3d 177, 179 (2d Cir. 2003) (noting that a party timely filed

for reconsideration under Fed R. Civ. P. 59(e) and 60(b)).

       “The standard for granting [a motion for reconsideration] is strict, and reconsideration

will generally be denied unless the moving party can point to controlling decisions or data that

the court overlooked – matters, in other words, that might reasonably be expected to alter the

conclusion reached by the court.” Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995);

see also Virgin Atl. Airways, Ltd. v. Nat'l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992)

(“The major grounds justifying reconsideration are an intervening change of controlling law, the

availability of new evidence, or the need to correct a clear error or prevent manifest injustice.”

(internal quotation marks omitted)). “[A] motion to reconsider should not be granted where the

moving party seeks solely to relitigate an issue already decided.” Shrader, 70 F.3d at 257.

III.   DISCUSSION

       In its order granting the Wolf Defendants’ motion to dismiss, the Court dismissed Ms.

Gladstein’s nine counts against the Wolf Defendants for lack of standing. See Dismissal Order at

19-23. The Court concluded that

               Ultimately, Ms. Gladstein is dissatisfied with her inheritance; and
               having failed to undermine the legal instruments that, in her view,
               unfairly limited her inheritance, she now seeks to attack collaterally
               these very same documents by suing the Wolf Defendants. But Ms.
               Gladstein lacks standing to bring claims based on the Wolf
               Defendants’ conduct and provision of legal services related to Ms.
               Klavir’s estate planning; she also lacks standing to bring claims
               based on their conduct as trustee for the Klavir Trust . . . [A]ny
               standing to assert those claims reside in the trustee or the
               representative of Ms. Klavir’s estate, Ms. Goldfield.

Id. at 19. Although the Wolf Defendants also moved to dismiss Counts Seven, Eleven, and

Twelve for failure to state a claim upon which relief may be granted, the Court declined to




                                                 3
         Case 3:18-cv-00926-VAB Document 126 Filed 03/19/21 Page 4 of 9




separately address these issues because the counts had been dismissed for lack of standing. Id. at

23.

       Ms. Gladstein moves for the order to be reconsidered because “material facts and

controlling law were overlooked.” Pl.’s Mem. at 1.

           A. Timeliness

       A motion for reconsideration must filed within seven days of the filing of the order from

which such relief is sought. D. Conn. L. Civ. R. 7(c)(1). “The Local Rules are not merely the

hopes, dreams, or suggestions of this [C]ourt; they make up the framework within which cases

are decided in this district. They cannot be disregarded on a whim, nor will they be waived

without a substantial showing of necessity.” Am. Lines, LLC v. CIC Ins. Co., A.V.V., S.A., No.

3:03-cv-1891 (JCH), 2004 WL 2381717, at *7 (D. Conn. Sept. 30, 2004).

       The Wolf Defendants note that Ms. Gladstein’s moved for reconsideration “a bit tardily.”

Wolf Opp’n at 1. Ms. Gladstein replies that

               [T]he Court’s Order [dismissing the Wolf Defendants] . . . was
               issued by th[e] Court at 6:47pm, after the close of business, on July
               31, 2020. The next business day was Monday, August 3, 2020. The
               plaintiff’s motion for reconsideration was filed before noon on
               Monday, August 10, 2020.

Pl.’s Resp. at 1. She also contends that her counsel was affected by a tropical storm that hit

Connecticut and did not have electricity until August 8, 2020. Id. at 1-2.

       Under Rule 6, “[w]hen the period is stated in days,” parties should “exclude the day of

the event that triggers the period; . . . count every day, including intermediate Saturdays,

Sundays, and legal holidays; and . . . include the last day of the period” unless it is “a Saturday,

Sunday, or legal holiday.” Fed. R. Civ. P. 6(a)(1). In this case, the computation of time would

have started on August 1, 2020 and run through August 7, 2020. As August 7, 2020 was a



                                                  4
         Case 3:18-cv-00926-VAB Document 126 Filed 03/19/21 Page 5 of 9




Friday, rather than a weekend day or holiday, the deadline would not “continue to run” until

Monday, August 10, 2020. Id.

        Given the tropical storm that affected Connecticut residents during this time, however,

the Court could find a “substantial showing of necessity” on the part of Ms. Gladstein and her

counsel to have missed the reconsideration deadline. Am. Lines, 2004 WL 2381717, at *7. In any

event, as explained further below, Ms. Gladstein’s motion fails on the merits.

        Accordingly, the Court declines to decide the motion on timeliness and will proceed to

the merits.

              B. Reconsideration

        “A failure to timely file a motion for reconsideration may constitute sufficient grounds

for denying the motion; however, courts have exercised their discretion to address

even untimely motions.” Palmer v. Sena, 474 F. Supp. 2d 353, 354 (D. Conn. 2007). “The major

grounds justifying reconsideration are an intervening change of controlling law, the availability

of new evidence, or the need to correct a clear error or prevent manifest injustice.” Virgin Atl.

Airways, 956 F.2d at 1255 (internal quotation marks omitted). Ms. Gladstein makes five

arguments for reconsideration.

        First, Ms. Gladstein argues that “[t]he Court overlooked the fact that the Supreme Court

of Connecticut . . . found [in a related case] that it was an undisputed fact that the Plaintiff is a

beneficiary of the Frances Klavir Living Trust (“Trust”).” Pl.’s Mem. at 3. The Wolf Defendants

counter that Ms. Gladstein “ignores the basis for the [Court’s] decision [dismissing the claims

against them] and simply rehashes arguments she made in opposition.” Wolf Opp’n at 2.

Specifically, Wolf Defendants contend Ms. Gladstein “ignores the circumstances under which a




                                                   5
         Case 3:18-cv-00926-VAB Document 126 Filed 03/19/21 Page 6 of 9




third party may sue an attorney relating to wills or trusts, and that the Court stated and applied

the law correctly.” Id.

        The Court agrees.

        The Court’s Order dismissing the Wolf Defendants did not turn on whether Ms. Gladstein

was a beneficiary of the Trust, but whether she was a client of the Wolf Defendants. Dismissal

Order at 17 (“Because Ms. Gladstein’s claims are based on the legal services rendered by the Wolf

Defendants, those claims must fail. She was not their client.”). The Court did not ignore that Ms.

Gladstein was a beneficiary. It just determined that being a beneficiary alone did not give her

standing to sue the Wolf Defendants. See id. at 18 (“Although a beneficiary may sue the trustee on

behalf of the trust, . . . Ms. Gladstein’s claims are not against Mr. Wolf as trustee of the Living Trust,

but are against him individually, and based on alleged personal injuries, which Connecticut courts

disallow.” (internal citations omitted)).

        Second, Ms. Gladstein argues that after taking judicial notice of the Connecticut Court of

Probate finding the Last Will and Testament duly executed and no evidence of undue influence,

the Court “overlooked the subsequent order issued by the same [p]robate [c]ourt . . . [holding]

that the [p]robate [c]ourt lacked subject matter jurisdiction to make a determination as to the

validity of the 1997 amendment to the Trust . . . .” Pl.’s Mem. at 3-4.

        The Wolf Defendants argue that “th[is] June 2009 Order is not properly before the Court

as it was available and not presented in opposition.” Wolf Opp’n at 2. They further contend that

the probate court determined that it lacked subject matter jurisdiction for allegations of fraud and

forgery, but reserved determination for the other allegations. Id. The Wolf Defendants argue that

the claims against them in this case fall into the latter category, and thus, the June 2009 Order

“changes nothing.” Id. at 3.

        “In order to succeed on a motion for reconsideration based on newly discovered

                                                    6
         Case 3:18-cv-00926-VAB Document 126 Filed 03/19/21 Page 7 of 9




evidence, the evidence must be ‘truly newly discovered or . . . could not have been found by due

diligence.’” Kopperl v. Bain, No. 3:09-CV-01754 (CSH), 2016 WL 310719, at *3 (D. Conn. Jan.

26, 2016) (quoting U.S. v. Potamkin Cadillac Corp., 697 F.2d 491, 493 (2d Cir. 1983)).

“[N]ewly discovered evidence must not have been available prior to entry of the judgment

leading to reconsideration.” Id. (internal citations omitted). Thus, this 2009 Order does not

constitute newly discovered evidence because it was known and available to Ms. Gladstein when

she filed her opposition. It cannot be the basis for a successful motion for reconsideration.

       Third, Ms. Gladstein argues that the Court “overlooked controlling law from the

Connecticut Supreme Court.” Pl.’s Mem. at 4 (emphasis omitted). She contends that in Stowe v.

Smith, 184 Conn. 194 (1981), “the Connecticut Supreme Court reasoned that if a lawyer thwarts

the intentions of the testatrix client, then after the client’s death the intended beneficiary would

suffer injury” and “recognized that absent a particular conflict between rules of contract and tort

law, a plaintiff may proceed in contract, tort or both.” Id. at 5-6. Ms. Gladstein argues that she

“has alleged a cause of action that is recognized in Connecticut and for which she is recognized

to have standing.” Id. at 7. The Wolf Defendants contend that Stowe v. Smith is not controlling.

Wolf Opp’n at 3. The Wolf Defendants note that the Court “addressed the law specifically as to

standing to sue trusts [in its Order],” which was “an aspect of the decision not address by [Ms.

Gladstein] at all.” Id. (citing Dismissal Order at 17-18).

       The Court agrees.

       Reconsideration may be granted if there is an “intervening change of controlling law.”

Virgin Atl. Airways, 956 F.2d at 1255. The Court did not overlook Stowe v. Smith. The case was

cited in Ms. Gladstein’s opposition to the Wolf Defendants’ motion to dismiss, see Pl.’s Mem.

of Law in Opp’n to Defs.’ Mot. to Dismiss, ECF No. 85 at 17-18 (May 4, 2020), which the Court



                                                  7
         Case 3:18-cv-00926-VAB Document 126 Filed 03/19/21 Page 8 of 9




fully considered. But ultimately, the Court determined that the other cases indicated that Ms.

Gladstein lacked standing. See Dismissal Order at 16-19. Moreover, the case cannot be seen to

be “intervening,” as it was published in 1981.

       Fourth, Ms. Gladstein argues that the Court “overlooked controlling law from the Second

Circuit.” Pl.’s Mem. at 7 (emphasis omitted). She contends that, in Devlin v. United States, 352

F. 3d 525 (2d Cir. 2003), the Second Circuit held that “a person’s interest as a named beneficiary

or potential heir is a property interest protected by tort laws of Connecticut.” Id. at 7. Ms.

Gladstein argues that she alleged “a valid cause of action that is recognized by the controlling

law of Connecticut.” Id. at 8. The Wolf Defendants argue that “[i]n Devlin[,] the court addressed

Connecticut law in several respects but was not deciding any of the issues here.” Wolf Opp’n at

4. They contend that Devlin “did not address when or how” suits against attorneys by third party

beneficiaries may proceed. Id. The Wolf Defendants further argue that “in a diversity action

Connecticut appellate law controls, not Second Circuit interpretation of it.” Id.

       Again, as was the case with Stowe v. Smith, the Court was aware of Devlin v. United

States from Ms. Gladstein’s filings, see Pl.’s Mem. of Law in Opp’n to Defs.’ Mot. to Dismiss,

ECF No. 85 at 12, 18, but applied other more relevant caselaw. Nor can this case be considered

intervening.

       Finally, Ms. Gladstein contends that “reconsideration is necessary to prevent manifest

injustice.” Pl.’s Mem. at 8. She “believes that there is more than sufficient evidence to prove that

the alleged amendment to the Trust is not valid and that she is entitled to substantial damages for

the reasons alleged in the Complaint.” Id. at 10. The Wolf Defendants maintain that “the

continuing assertion that the Trust was not validly amended, demonstrates that [Ms. Gladstein]




                                                  8
         Case 3:18-cv-00926-VAB Document 126 Filed 03/19/21 Page 9 of 9




simply refused to acknowledge the premise of the motion to dismiss and the Court’s decision[]

that [she] lacks standing to make that claim.” Wolf Opp’n at 4 (internal citation omitted).

       Here, Ms. Gladstein attempts to “relitigate an issue already decided.” Shrader, 70 F.3d at

257. Although she “believes that there is more than sufficient evidence” to show her claims

should continue, Pl.’s Mem. at 10, she has not presented any newly discovered evidence,

intervening controlling, or indeed any evidence that a “manifest injustice” has occurred, Virgin

Atl. Airways, 956 F.2d at 1255.

       Because Ms. Gladstein has failed to show “grounds justifying reconsideration,” id., the

Court will deny her motion for reconsideration.

IV.    CONCLUSION

       For the foregoing reasons, Ms. Gladstein’s motion for reconsideration is DENIED.

       SO ORDERED at Bridgeport, Connecticut, this 19th day of March, 2021.


                                                      /s/ Victor A. Bolden
                                                      VICTOR A. BOLDEN
                                                      UNITED STATES DISTRICT JUDGE




                                                  9
